— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered July 24, 1991, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is aifirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. An eyewitness testified that as he was running, he heard three shots. He turned around and saw the defendant holding a gun. The complainant testified that he saw the defendant with a gun in his hand approximately 15 feet away. The defendant fired three shots, hitting the complainant in the chest, arm, and leg. The defendant contends that the prosecution witnesses were not credible. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual *764review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Sullivan, J. P., O’Brien, Pizzuto and Santucci, JJ., concur.